Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 was received and has been entered.  Claim 1 was amended. Claims 1 and 3-18 are in the application. Claim 2 was cancelled. Claims 3-4 and 7-11 were withdrawn previously.  Claims 1, 5-6, and 12-13 are pending examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “in a state where the substrate is supported by the substrate support, the cooler is disposed to cover an entire substrate when viewed from the first end surface and the second end surface and configured to inject a cooling gas into the processing chamber”. Paragraph 33 recites : The cooling unit CR is configured to cover the entire wafer W supported by the support unit PP when viewed from the first wall 1a and/or the second wall 1b, so that the entire surface of the wafer W (the upper surface and/or the backside of the wafer W) can be cooled by the cooling unit CR.” CR is observed on one surface in Figs. 4-5 of the instant application.
Claim Interpretation
This application no longer includes one or more claim limitations that do not use the word “means,” the are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier has been deleted from the claims.  Such previous claim limitation(s) is/are:  support unit, heating unit, cooling unit, and magnet unit in claim 1.
 Additionally, “processing chamber” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on Applicant’s arguments. 
Claim Rejections - 35 USC § 103
The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) is being maintained.
Regarding claim 1, Ihara teaches “a substrate processing device for processing substrates one by one, each having a magnetic layer, the substrate processing device comprising: a substrate support (jig) configured to support a substrate (22);	 	a heater (51) configured to heat the substrate supported by the substrate support; 
a processing chamber (53) configured to accommodate the substrate support, the heater (51),   
a magnet (upper 52, lower 52) configured to generate a magnetic field, and the processing chamber (53) is disposed between the first end surface (upper 52 on right) and the second end surface (lower 52 on left). 
Further, Ihara teaches the magnet unit has a first end surface (52 above 51) and a second end surface (52 below 51) horizontally extending in parallel to each other, the first end surface and the second end surface are opposite to each other while being vertically spaced apart from each other, and magnetic field lines generated by the magnet are perpendicular to a surface of the substrate facing upward and the substrate supported by the substrate support. (See Ihara, Abstract, paragraphs 77-81 and Fig. 5.)
Ihara teaches the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit. (See Ihara, Abstract, paragraph 77 and Fig. 5.)
Ihara teaches wherein in a state where the substrate is supported by the support unit (chamber), the substrate is disposed to be covered by the first end surface 52 above substrate) when viewed from the first end surface and by the second end surface (52 below substrate) when viewed from the second end surface while the substrate extends in parallel with the first end surface and the second end surface. (See Ihara, Abstract, paragraphs 77-81 and Fig. 5.)
Regarding claim 1, Ihara teaches the temperature of the process chamber is lowered and the temperature of the process is kept in a preferred temperature range where a reduced temperature range is preferred. (See Ihara, paragraphs 75 and 82.) 
 Ihara does not explicitly teach a cooler configured to cool the substrate supported by the substrate support and the processing chamber configured to accommodate the cooler and configured to inject a cooling gas into the processing chamber . 
Tsunekawa is directed to arranging magnetic medium on a substrate.
Tsunekawa teaches a cooler (9) configured to cool the substrate supported by the substrate support and the processing chamber (1) configured to accommodate the cooler. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 34 and113.)
Tsunekawa teaches the cooler configured to inject a cooling gas into the processing chamber . (See Tsunekawa, Figs.4, 6 and 9, paragraphs 99, 102-103)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cooler configured to cool the substrate supported by the substrate support; the processing chamber configured to accommodate the cooler and configured to inject a cooling gas into the processing chamber, because Tsunekawa teaches this structure makes it possible to control the temperature of the substrate more precisely to reduce sources of impurity or increased process control for greater accuracy and efficiency. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 62, 65, 99, 102-103, and 107-108.)
Regarding claim 1, Ihara does not explicitly teach in a state where the substrate is supported by the substrate support, the cooler is disposed to cover an entire substrate when viewed from the first end surface and the second end surface.
Tsunekawa teaches in a state where the substrate is supported by the substrate support, the cooler is disposed to cover an entire substrate when viewed from the first end surface and the second end surface. (See Tsunekawa, Figs.4, 6 and 9, paragraphs 99, 102-103) Examiner is considering the groove (42 gas injector) which extend along the length of the substrate to meet the broadest reasonable interpretation to cover an entire substrate. ... something that is placed over or about another thing”. Here the close proximity of the array of gas injectors is seen to be covered (placed about the entire substrate) when viewed from the first end surface and the second end surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in a state where the substrate is supported by the substrate support, the cooler is disposed to cover an entire substrate when viewed from the first end surface and the second end surface, because Tsunekawa teaches this structure makes it possible to control the temperature of the substrate more precisely to reduce sources of impurity and more quickly for increased process control for greater accuracy and efficiency. (See Tsunekawa, Figs.1, 4, 6, and 9, paragraphs 62, 65, 99, 102-103,and 107-108.)
Intended use language is located in the preamble of claim 1 (device for processing substrates one by one).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ihara in view of Tsunekawa  is capable of this intended use and as a result meets the claim limitation.
Claim 1 recites intended use clause (s) (i. e. configured to heat, configured to cool … , configured to accommodate … , configured to generate … ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ihara in view of Tsunekawa is capable of this intended use and as a result meets the claim limitation.
The previous rejection of claims 5 and 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is being maintained.
Regarding claims 5 and 12, Ihara does not explicitly teach in a state where the substrate is supported by the support unit in the processing chamber, the cooling unit is disposed between a position of the substrate in the processing chamber and the first end surface. 
Tsunekawa teaches in a state where the substrate (5) is supported by the support unit (9) in the processing chamber (1), the cooling unit (10) is disposed between a position of the substrate in the processing chamber and the first end surface (91 on left). (See Tsunekawa, Figs. 1, 4, 6 and 9, paragraphs 62, 65, and 107-108.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a state where the substrate is supported by the support unit in the processing chamber, the cooling unit is disposed between a position of the substrate in the processing chamber and the first end surface, Tsunekawa teaches this structure makes it possible to control the temperature of the substrate more precisely to reduce sources of impurity or increased process control for greater accuracy and efficiency. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 62, 65, and 107-108.)
Regarding claims 5 and 12, Ihara does not explicitly teach the heating unit is disposed between the position of the substrate and the cooling unit.
Hurley is directed to a process for treating magnetic material.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
The previous rejection of claims 6 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is being maintained.
Regarding claims 6 and 13,  Ihara does not explicitly teach the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface.  
Okada teaches the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer (upper stage of 10) is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface (upper stage of 10). (See Okada, paragraph 95, Figs. 16-17.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface, because Okada teaches this structure enables rapid cooling and efficient cooling of the holder. (See Okada, paragraph 95, Figs. 16-17.)  
Ihara does not explicitly teach wherein the heating unit includes a first heating layer and a second heating layer, the first heating layer is disposed between the position of the substrate and the first cooling 5layer, and the second heating layer is disposed between the position of the substrate and the second cooling layer.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  
Applicant argues on page 8, first paragraph of the Remarks Section that Ihara fails to disclose chamber to accommodate the cooler. 
Examiner disagrees as this feature is taught in the secondary reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 8, second paragraph of the Remarks Section that Tsunekawa fails to disclose “the cooler… configured to inject a cooling gas into the processing chamber”.
Examiner disagrees. Tsunekawa teaches a cooler (9) configured to cool the substrate supported by the substrate support and the processing chamber (1) configured to accommodate the cooler. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 34 and113.)
Tsunekawa teaches the cooler configured to inject a cooling gas into the processing chamber . (See Tsunekawa, Figs.4, 6 and 9, paragraphs 99, 102-103)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717